UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-07338 Capital World Growth and Income Fund, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: November 30 Date of reporting period: February 28, 2011 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Kathryn A. Sanders O’Melveny & Myers LLP 400 South Hope Street, 10th Floor Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments Capital World Growth and Income FundSM Investment portfolio February 28, 2011 unaudited Common stocks — 94.02% Shares Value FINANCIALS — 14.92% Banco Santander, SA $ Société Générale Prudential PLC Industrial and Commercial Bank of China Ltd., Class H Credit Suisse Group AG HSBC Holdings PLC (Hong Kong) HSBC Holdings PLC (United Kingdom) Wells Fargo & Co. China Construction Bank Corp., Class H JPMorgan Chase & Co. UBS AG1 Bank of America Corp. Bank of China Ltd., Class H BNP Paribas SA Deutsche Bank AG Banco Bradesco SA, preferred nominative Banco Bradesco SA, preferred nominative1 Banco Santander (Brasil) SA, units (ADR) Banco Santander (Brasil) SA, units Itaú Unibanco Holding SA, preferred nominative (ADR) Itaú Unibanco Holding SA, preferred nominative Vienna Insurance Group CapitaMall Trust, units Sun Hung Kai Properties Ltd. Lloyds Banking Group PLC1 Ping An Insurance (Group) Co. of China, Ltd., Class H Marsh & McLennan Companies, Inc. China Life Insurance Co. Ltd., Class H DnB NOR ASA Erste Bank der oesterreichischen Sparkassen AG Sampo Oyj, Class A Barclays PLC Link Real Estate Investment Trust Bank of New York Mellon Corp. Deutsche Börse AG Canadian Imperial Bank of Commerce (CIBC) UniCredit SpA Hang Seng Bank Ltd. Kerry Properties Ltd. Weyerhaeuser Co. Kimco Realty Corp. Aviva PLC State Street Corp. Discover Financial Services Fidelity National Financial, Inc. Admiral Group PLC Chimera Investment Corp. PT Bank Rakyat Indonesia (Persero) Tbk Swire Pacific Ltd., Class A AXA SA GAGFAH SA ICICI Bank Ltd. ICICI Bank Ltd. (ADR) Starwood Property Trust, Inc. INDUSTRIALS — 11.15% AB Volvo, Class B1 Siemens AG ASSA ABLOY AB, Class B Schneider Electric SA Union Pacific Corp. Jardine Matheson Holdings Ltd. Atlas Copco AB, Class A Atlas Copco AB, Class B United Technologies Corp. CSX Corp. Komatsu Ltd. BAE Systems PLC 3M Co. General Electric Co. PACCAR Inc Qantas Airways Ltd.1,2 Norfolk Southern Corp. Legrand SA Lockheed Martin Corp. Singapore Technologies Engineering Ltd. KONE Oyj, Class B ComfortDelGro Corp. Ltd.3 United Parcel Service, Inc., Class B Kühne + Nagel International AG SGS SA Ryanair Holdings PLC (ADR) Waste Management, Inc. Asahi Glass Co., Ltd. Southwest Airlines Co. Eaton Corp. Geberit AG Deutsche Post AG FirstGroup PLC MAp Group2 Alstom SA Air France1 General Dynamics Corp. Singapore Post Private Ltd. Jiangsu Expressway Co. Ltd., Class H Finmeccanica SpA Ellaktor SA Contax Participações SA, ordinary nominative INFORMATION TECHNOLOGY — 10.71% Microsoft Corp. MediaTek Inc.2 Nintendo Co., Ltd. Oracle Corp. QUALCOMM Inc. Canon, Inc. Acer Inc.2,3 Corning Inc. Redecard SA, ordinary nominative Taiwan Semiconductor Manufacturing Co. Ltd. (ADR) Taiwan Semiconductor Manufacturing Co. Ltd.2 Compal Electronics, Inc.2,3 Delta Electronics, Inc.2 Google Inc., Class A1 Cielo SA, ordinary nominative Telefonaktiebolaget LM Ericsson, Class B Quanta Computer Inc.2 Automatic Data Processing, Inc. HOYA CORP. HTC Corp.2 Siliconware Precision Industries Co., Ltd.2 Accenture PLC, Class A Wistron Corp.2 Maxim Integrated Products, Inc. Intel Corp. Yahoo! Inc.1 Nokia Corp. Nokia Corp. (ADR) Analog Devices, Inc. International Business Machines Corp. Murata Manufacturing Co., Ltd. TELECOMMUNICATION SERVICES — 9.56% AT&T Inc. América Móvil, SAB de CV, Series L (ADR) TeliaSonera AB Singapore Telecommunications Ltd. France Télécom SA Turkcell Iletisim Hizmetleri AS Telefónica, SA Vodafone Group PLC Qwest Communications International Inc. BCE Inc. OJSC Mobile TeleSystems (ADR) Telekom Austria AG, non-registered shares Belgacom SA Türk Telekomünikasyon AS, Class D CenturyLink, Inc. Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk, Class B Millicom International Cellular SA Philippine Long Distance Telephone Co. (ADR) Philippine Long Distance Telephone Co. Advanced Info Service PCL Telefónica 02 Czech Republic, AS Koninklijke KPN NV Magyar Telekom Telecommunications PLC Teléfonos de México, SAB de CV, Class L (ADR) Bezeq — The Israel Telecommunication Corp. Ltd. China Mobile Ltd. CONSUMER DISCRETIONARY — 9.40% Honda Motor Co., Ltd. Home Depot, Inc. DIRECTV, Class A1 Daimler AG1 Cie. Générale des Établissements Michelin, Class B Virgin Media Inc. General Motors Co.1 British Sky Broadcasting Group PLC OPAP SA Renault SA1 Bayerische Motoren Werke AG, nonvoting preferred Bayerische Motoren Werke AG Toyota Motor Corp. Comcast Corp., Class A Hyundai Motor Co. Johnson Controls, Inc. Li & Fung Ltd. McDonald’s Corp. Vivendi SA H & M Hennes & Mauritz AB, Class B YUM! Brands, Inc. Lowe’s Companies, Inc. Industria de Diseño Textil, SA News Corp., Class A Compass Group PLC Staples, Inc. adidas AG, non-registered shares Whitbread PLC Marks and Spencer Group PLC Kingfisher PLC Intercontinental Hotels Group PLC Esprit Holdings Ltd. Kesa Electricals PLC3 Time Warner Inc. Swatch Group Ltd Swatch Group Ltd, non-registered shares Myer Holdings Ltd.2 Aristocrat Leisure Ltd.2 Stella International Holdings Ltd. D.R. Horton, Inc. Dixons Retail PLC1 TUI Travel PLC CONSUMER STAPLES — 9.31% Philip Morris International Inc. Wesfarmers Ltd.2 Altria Group, Inc. Kraft Foods Inc., Class A Nestlé SA Anheuser-Busch InBev NV Anheuser-Busch InBev NV, VVPR STRIPS1 18 Danone SA Diageo PLC Pernod Ricard SA Lorillard, Inc. Tingyi (Cayman Islands) Holding Corp. Procter & Gamble Co. Coca-Cola Co. Foster’s Group Ltd.2 Wilmar International Ltd. Kellogg Co. SABMiller PLC PepsiCo, Inc. Avon Products, Inc. Imperial Tobacco Group PLC L’Oréal SA Tesco PLC Koninklijke Ahold NV Molson Coors Brewing Co., Class B ENERGY — 7.41% BP PLC Royal Dutch Shell PLC, Class B Royal Dutch Shell PLC, Class A Royal Dutch Shell PLC, Class A (ADR) Royal Dutch Shell PLC, Class B (ADR) ConocoPhillips Eni SpA Woodside Petroleum Ltd.2 EOG Resources, Inc. Devon Energy Corp. OAO Gazprom (ADR) China National Offshore Oil Corp. Husky Energy Inc. Canadian Natural Resources, Ltd. Türkiye Petrol Rafinerileri AS SeaDrill Ltd. TOTAL SA Sasol Ltd. Chevron Corp. Schlumberger Ltd. Canadian Oil Sands Ltd.4 Canadian Oil Sands Ltd. OAO LUKOIL (ADR) HEALTH CARE — 7.19% Bayer AG Novartis AG Merck & Co., Inc. Roche Holding AG Abbott Laboratories Merck KGaA Eli Lilly and Co. UCB SA Grifols, SA1 Teva Pharmaceutical Industries Ltd. (ADR) Lonza Group Ltd. Orion Oyj, Class B Sonic Healthcare Ltd.2 Johnson & Johnson UTILITIES — 5.68% GDF SUEZ Scottish and Southern Energy PLC CEZ, a s SUEZ Environnement Co. National Grid PLC Public Service Enterprise Group Inc. Dominion Resources, Inc. FirstEnergy Corp. E.ON AG Exelon Corp. Hongkong Electric Holdings Ltd. NTPC Ltd. RWE AG PPL Corp. China Resources Power Holdings Co. Ltd. MATERIALS — 4.07% ArcelorMittal Syngenta AG Dow Chemical Co. Akzo Nobel NV BASF SE CRH PLC Amcor Ltd.2 Linde AG Koninklijke DSM NV Rautaruukki Oyj Holcim Ltd POSCO Israel Chemicals Ltd. Praxair, Inc. Sherwin-Williams Co. OneSteel Ltd.2 voestalpine AG Shin-Etsu Chemical Co., Ltd. Rio Tinto PLC Usinas Siderúrgicas de Minas Gerais SA — USIMINAS, Class A, preferred nominative Impala Platinum Holdings Ltd. MISCELLANEOUS — 4.62% Other common stocks in initial period of acquisition Total common stocks (cost: $63,496,236,000) Principal amount Value Preferred securities — 0.26% ) ) FINANCIALS — 0.25% Mizuho Capital Investment (USD) 2 Ltd. 14.95%4,5 $ $ JPMorgan Chase & Co., Series I, 7.90%5 Wells Fargo & Co., Series K, 7.98%5 Lloyds Banking Group PLC 6.657% preference shares1,4,5 Barclays Bank PLC, Series RCI, 14.00%5 MISCELLANEOUS — 0.01% Other preferred stocks in initial period of acquisition Total preferred securities (cost: $162,989,000) Rights — 0.00% MISCELLANEOUS — 0.00% Other rights in initial period of acquisition Total rights (cost: $0) Shares or Convertible securities — 0.35% principal amount CONSUMER DISCRETIONARY — 0.15% MGM Resorts International 4.25% convertible notes 20154 $ Johnson Controls, Inc. 11.50% convertible preferred 2012, units2 TELECOMMUNICATION SERVICES — 0.05% Clearwire Corp. 8.25% convertible notes 20404 $ INDUSTRIALS — 0.04% JetBlue Airways Corp., Series A, 6.75% convertible notes 2039 $ JetBlue Airways Corp., Series B, 6.75% convertible notes 2039 $ JetBlue Airways Corp., Series A, convertible notes 5.50% 2038 $ JetBlue Airways Corp., Series B, convertible notes 5.50% 2038 $ United Continental Holdings, Inc. 6.00% convertible preferred 2030 AMR Corp. 6.25% convertible notes 2014 $ FINANCIALS — 0.02% National Financial Partners Corp. 4.00% convertible notes 20174 $ Old Republic International Corp. 8.00% convertible notes 2012 $ MISCELLANEOUS — 0.09% Other convertible securities in initial period of acquisition Total convertible securities (cost: $243,340,000) Principal amount Value Bonds & notes — 0.77% ) ) FINANCIALS — 0.29% ProLogis 6.625% 2018 $ $ ProLogis 7.375% 2019 ProLogis 6.875% 2020 Regions Financial Corp. 6.375% 2012 Regions Financial Corp. 7.75% 2014 Regions Bank 7.50% 2018 HBOS PLC 6.75% 20184 Developers Diversified Realty Corp. 5.50% 2015 Developers Diversified Realty Corp. 9.625% 2016 Developers Diversified Realty Corp. 7.50% 2017 Developers Diversified Realty Corp. 7.875% 2020 Simon Property Group, LP 5.25% 2016 Simon Property Group, LP 6.10% 2016 Simon Property Group, LP 5.875% 2017 Simon Property Group, LP 6.125% 2018 Simon Property Group, LP 10.35% 2019 AXA SA 8.60% 2030 AXA SA 6.463% (undated)4,5 Standard Chartered Bank 6.40% 20174 Discover Financial Services 6.45% 2017 Discover Financial Services 10.25% 2019 ERP Operating LP 5.125% 2016 ERP Operating LP 5.75% 2017 Westfield Group 5.40% 20124 Capital One Capital III 7.686% 20365 ENERGY — 0.16% Gazprom OJSC 8.146% 2018 Gazprom OJSC, Series 9, 6.51% 2022 Gazprom OJSC, Series 2, 8.625% 2034 Gazprom OJSC 7.288% 2037 Gazprom OJSC 7.288% 20374 BP Capital Markets PLC 3.125% 2012 BP Capital Markets PLC 5.25% 2013 BP Capital Markets PLC 3.875% 2015 Petroplus Finance Ltd. 6.75% 20144 BONDS & NOTES OF GOVERNMENTS OUTSIDE THE U.S. — 0.14% Argentina (Republic of) 7.00% 2015 Brazil (Federal Republic of) 6.00% 20156 BRL66,326 United Mexican States Government, Series M30, 10.00% 2036 MXN324,200 TELECOMMUNICATION SERVICES — 0.11% MTS International Funding Ltd. 8.625% 20204 $ MTS International Funding Ltd. 8.625% 2020 Nextel Communications, Inc., Series F, 5.95% 2014 América Móvil, SAB de CV 8.46% 2036 MXN286,400 MATERIALS — 0.03% CRH America, Inc. 6.00% 2016 $ CRH America, Inc. 8.125% 2018 ArcelorMittal 9.85% 2019 CONSUMER DISCRETIONARY — 0.03% Marks and Spencer Group PLC 6.25% 20174 $ Marks and Spencer Group PLC 7.125% 20374 DaimlerChrysler North America Holding Corp., Series E, 5.75% 2011 CONSUMER STAPLES — 0.01% British American Tobacco International Finance PLC 8.125% 20134 Total bonds & notes (cost: $549,667,000) Short-term securities — 4.10% U.S. Treasury Bills 0.147%–0.258% due 4/14/2011–1/12/2012 Freddie Mac 0.17%–0.401% due 3/7–9/7/2011 Fannie Mae 0.16%–0.492% due 3/22–8/17/2011 Federal Home Loan Bank 0.16%–0.331% due 3/30/2011–2/10/2012 Nordea North America, Inc. 0.26%–0.30% due 3/9–4/27/2011 International Bank for Reconstruction and Development 0.19%–0.21% due 3/1–4/19/2011 National Australia Funding (Delaware) Inc. 0.26%–0.29% due 4/1–5/9/20114 Straight-A Funding LLC 0.25% due 4/5–4/12/20114 KfW 0.26%–0.28% due 4/15–5/2/20114 Société Générale North America, Inc. 0.17% due 3/1/2011 Commonwealth Bank of Australia 0.27%–0.275% due 3/14–4/14/20114 Bank of Nova Scotia 0.26%–0.27% due 3/3–3/8/2011 Deutsche Bank Financial LLC 0.29% due 3/8/2011 Electricité de France 0.25%–0.29% due 3/7–3/8/20114 Westpac Banking Corp. 0.33% due 8/4/20114 Canadian Imperial Holdings Inc. 0.25% due 4/5/2011 Hydro-Québec 0.19% due 3/23/20114 Thunder Bay Funding, LLC 0.25% due 4/7/20114 Svenska Handelsbanken Inc. 0.255% due 4/18/2011 Federal Farm Credit Banks 0.20% due 8/29/2011 Caisse d’Amortissement de la Dette Sociale 0.27% due 6/3/20114 American Honda Finance Corp. 0.24% due 4/18/2011 Coca-Cola Co. 0.22% due 4/12/20114 Province of Ontario 0.22% due 5/9/2011 Jupiter Securitization Co., LLC 0.26% due 3/22/20114 Toronto-Dominion Holdings USA Inc. 0.21% due 3/14/20114 Total short-term securities (cost: $3,398,955,000) Total investment securities (cost: $67,851,187,000) Other assets less liabilities Net assets $ “Miscellaneous” securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. 1 Security did not produce income during the last 12 months. 2 Valued under fair value procedures adopted by authority of the board of directors. The total value of all such securities, including those in “Miscellaneous,” was $4,877,515,000, which represented 5.89% of the net assets of the fund. This amount includes $2,436,352,000 related to certain securities trading outside the U.S. whose values were adjusted as a result of significant market movements following the close of local trading. 3 The fund owns 5% or more of the outstanding voting shares of this company. See the table below for additional information. 4 Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities was $1,251,951,000, which represented 1.51% of the net assets of the fund. 5 Coupon rate may change periodically. 6 Index-linked bond whose principal amount moves with a government retail price index. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund’s holdings in that company represent 5% or more of the outstanding voting shares. Further details on these holdings and related transactions during the three months ended February 28, 2011, appear below. Value of affiliates Dividend income at 2/28/2011 Beginning shares Additions Reductions Ending shares ) ) Acer Inc. — — $
